DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compounds of claims 1, 11 and 21; the devices of claims 13 and 20.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Nakano (US 2017/0346017) teaches an OLED  containing Compound P-15 (page 15):


    PNG
    media_image1.png
    207
    374
    media_image1.png
    Greyscale

Compound P-15 is used in the light emitting layer (paragraph 18).
	Compound P-15 fails to read on R2 of independent claims 1, 11, 13; Compound P-15 fails to read on the compounds of independent claim 21; P-15 is used in the light emitting layer not the electron transport layer as required by independent claim 20. 
	Nakano fails to teach, suggest or offer guidance that would render obvious modifying Compound P-15 5o arrive at the limitations of the above independent claims.
Claims 1-4 and 6-21 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786